      Case 1:19-cv-02985-ALC-GWG Document 153 Filed 09/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x                          9/20/20
                                                            :
THOMAS SCHANSMAN,
                                                            :
                                    Plaintiff,              :
                                                            :         1:19-cv-2985-ALC
                        -against-                           :
                                                            :         ORDER
SBERBANK OF RUSSIA PJSC ET AL,                              :
                                                            :
                                    Defendant.              :
---------------------------------------------------------   x

ANDREW L. CARTER, JR., United States District Judge:

         Based on Plaintiff’s Request for Consideration of Newly Discovered Evidence (ECF 142),

Plaintiff should file an amended complaint. Defendants’ pending Motion to Dismiss (ECF No. 114),

is DENIED without prejudice, and the motion may be renewed after Plaintiff files his amended

complaint. The Court sets the following schedule:



Plaintiff’s Amended Complaint:                                  October 5, 2020

Defendants’ Renewed Motion to Dismiss:                          November 2, 2020

Plaintiff’s Response:                                           November 30, 2020

Defendants’ Reply, if any:                                      December 14, 2020




SO ORDERED.

Dated:     September 20, 2020
           New York, New York

                                                                     ANDREW L. CARTER, JR.
                                                                     United States District Judge
